SECOND SUPPLEMENTAL INDENTURE THIS SECOND SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of May 27, 2009 (the “Effective Date”), is entered into by and among VESTIN REALTY MORTGAGE II, INC., a Maryland corporation (the “Company”), THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL ASSOCIATION, a national banking association, as successor trustee to The Bank of New York Trust Company, National Association (the “Trustee”), and, solely as to the provisions of Article II, TABERNA PREFERRED FUNDING VIII, LTD. (“TPF VIII”), TABERNA PREFERRED FUNDING IX, LTD. (“TPF IX”) and VESTIN II CAPITAL TRUST I (“Vestin Capital”). RECITALS WHEREAS, reference is made to the Junior Subordinated Indenture, dated as of June 22, 2007, as amended by the First Supplemental Indenture dated as of February 3, 2009 (as so amended, and as amended by this Supplemental Indenture, the “Indenture”), by and between the Company and the Trustee.Capitalized terms used herein and not defined herein shall have the meanings given to such terms under the Indenture. WHEREAS, the parties hereto desire to, among other things, amend the Indenture as of the Effective Date upon the terms and conditions set forth herein to, among other things:(a) delete all provisions added by the First Supplemental Indenture relating to the Letter of Credit, including (i) deleting the definitions of “Eligible Institution” and “Letter of Credit” from Section 1.1 of the Indenture, (ii) deleting the Event of Default relating to the Letter of Credit and (iii) deleting Section 10.12 of the Indenture which set forth the covenant regarding the Letter of Credit, and (b) adding a provision in Section 3.1(a) of the Indenture that requires the Company to pay modification payments with respect to the Securities. WHEREAS, the Holders have agreed to waive all defaults and Events of Default under Section 10.9 of the Indenture for the period commencing as of December 31, 2008 and continuing through the fiscal quarter ending June 30, 2009. WHEREAS, the execution and delivery by the Company of this Supplemental Indenture has been duly authorized by all requisite company action and all other action required to make this Supplemental Indenture a valid and binding instrument has been duly taken and performed. NOW, THEREFORE, in consideration of the foregoing, the Trustee and the Company are entering into this Supplemental Indenture pursuant to Section 9.2 of the Indenture as follows: ARTICLE I AMENDMENTS TO INDENTURE Section 1.Additions and Deletions of Definitions.Section 1.1 of the Indenture is amended as follows: (a)by deleting the defined terms “Eligible Institution” and “Letter of
